Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 1 of 16 PageID #:296




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                )
     Plaintiff,                          )
                                         )      No. 18 CR 216
      v.                                 )
                                         )      Honorable Charles R. Norgle
BEN BAKER,                               )
     Defendant.                          )

              BEN BAKER’S SENTENCING MEMORANDUM

      Defendant Ben Baker, by and through his undersigned counsel, submits

this sentencing memorandum setting forth certain factors to be considered in

determining a sentence that is sufficient but not greater than necessary under 18

U.S.C. § 3553(a). Mr. Baker seeks a below-guidelines sentence of probation,

which would comply with and exalt the directives of 18 U.S.C. § 3553(a). As

discussed below, Mr. Baker’s is an extraordinary case. His demonstrated courage

and resilience, contributions to the rule of law, commitment to family, strong

work ethic, nature and circumstances of the offense, and his exemplary

performance on pretrial release, all require a substantially below-guidelines

sentence of probation.

      I.     LEGAL STANDARDS

      A sentence must be “sufficient, but not greater than necessary” to satisfy

the purposes of sentencing. 18 U.S.C. § 3553(a). The statutory sentencing factors

found in section 3553(a) provide the Court with the framework upon which to

“impose a sentence sufficient, but not greater than necessary, to comply with the

purposes” of sentencing by taking into account, among other things, the nature

and circumstances of the offense, the history and characteristics of the defendant,
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 2 of 16 PageID #:296




and the need for the sentence imposed to satisfy the purposes of sentencing. Id.

Courts are required “to consider every convicted person as an individual and

every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment to ensue.’” Pepper v. United

States, 131 S. Ct. 1229, 1240 (2011) (internal quotations omitted).

       II.    GUIDELINES

       Mr. Baker concurs that the Guidelines suggest a 21 to 27 month period of

imprisonment. PSR, ¶ 91.

       III.   PSR

       After refusing to be extorted by a gang of corrupt Chicago Police

Department Officers operating out of the Ida B. Wells housing projects, Ben was

repeatedly framed and wrongfully prosecuted. He was granted a certificate of

innocence as to both offenses. PSR, ¶¶ 52, 53; People v. Glenn, 106 N.E.3d 462,

464 (Ill. App. Ct. 2018). Such certificates are awarded after a finding of actual

innocence. Thus, it’s important to understand that while the PSR quotes from

narrative police reports as an assessment of what transpired, those accounts were

found to be wholly false by a court of law. Thus, we ask that the narrative portion

of PSR paragraphs 52 and 53—recounting the false statements of law

enforcement—be stricken from the report.

       IV.    3553(A) FACTORS

       A.     History and Characteristics

              1.     Family

       Ben Benny Benard Baker was born in Chicago and spent much of his

childhood at his grandmother’s home in the Ida B. Wells housing projects. PSR,


                                                                                    2
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 3 of 16 PageID #:296




¶ 55, 58. Ben comes from a large extended family in Chicago and Milwaukee.

When his grandmother died in the mid-1980s, Ben’s happy upbringing took a

sudden shift. His mother started abusing heroin and cocaine and was eventually

incarcerated for theft. PSR, ¶ 59. Ben was sent to Milwaukee to get away from

home and life around the projects. PSR, ¶ 58.

       He returned to Chicago in 1990 and met Clarissa Glenn, the love his life,

soon after. PSR, ¶¶ 60-62. Much has been written about Ben and Clarissa’s

story, including an authoritative article in the New Yorker about Clarissa (and

Ben’s) public battle to fight a corrupt crew of police officers and to finally win

exoneration. See Jennifer Gonnerman, How One Woman’s Fight to Save Her

Family Helped Lead to a Mass Exoneration, NEW YORKER, May 28, 2018 (Exhibit

Q).1 Clarissa is the mother of their three children: Ben Jr., Gerard, and Deon.

PSR, ¶¶ 60, 62. Together, they raised their three sons in Ida B. Welles. Id.

       Ben also has an older daughter, and is a proud grandfather to her children.

PSR, ¶ 63. His fourth son suffered from a genetic disorder and a tragic birth that

left him unable to communicate; he requires a feeding tube. PSR, ¶ 64. Ben has

always maintained a strong relationship with all of his children. See PSR, ¶¶ 62-

64. Until he was framed and incarcerated, Ben was the primary caretaker for

their three sons while Clarissa worked a 9 to 5 job.

       Ben and Clarissa formally married in 2006. PSR, ¶ 60. They stayed

together for many years, but eventually prison proved too much of a barrier.

Clarissa divorced him in 2014. PSR, ¶ 60. They reconciled within days of Ben’s


1https://www.newyorker.com/magazine/2018/05/28/how-one-womans-fight-
to-save-her-family-helped-lead-to-a-mass-exoneration

                                                                                     3
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 4 of 16 PageID #:296




release in January 2016. Exhibit Q (NEW YORKER), at 18-19. Together, they live

as a family in a long-term rental in a stable community. PSR, ¶ 65.

       A theme echoed throughout the letters is how Ben “is the glue” that holds

everyone together. Carol Baker Letter (Exhibit H). See also Denisia Bell Letter

(“[H]e is the male backbone of the family.”) (Exhibit I); Jasmine Cheers Letter

(“He is the one who keeps the family together.”) (Exhibit L). When Ben was

wrongfully imprisoned and taken away from his family for almost ten years,

everyone suffered. See, e.g., Gale Miller Anderson Letter (Exhibit J). Ben came

out of prison determined to bring his family back together.

       The support Ben provides the younger generation is concrete and

unconditional. Numerous cousins and nieces and nephews explain how Ben is

consistently there for them. He encourages positive, healthy goals and

supporting them through difficult times. See Carol Baker Letter (Ben “has

inspired the majority of our family members to go back to school for their

certifications or degrees.”); Clarence Glenn Letter (Exhibit E); Marva Baker

Letter (Exhibit K); Lamonica Lee Letter (Exhibit G). Lamonica Lee, Ben’s niece,

talks about how Ben immediately stepped up as a father figure to her two

children when their father was murdered. Exhibit G. And, as his aunt Marva

Baker explains, “[h]e is an inspiration to his elders by motivating us to stay

strong, and letting us know we are not alone.” Exhibit K. From pep talks to

family outings to helping with the day-to-day, Ben lovingly rebuilt a strong

system of family support. It is without a doubt that his family will likewise

support him as he walks into the future.




                                                                                   4
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 5 of 16 PageID #:296




               2.     Ben’s Courage and Tenacity in Exposing Police Misconduct

         As discussed above, Ben Baker was framed by former CPD Sergeant

Ronald Watts. Ronald Watts is a now notorious name. As well explained by the

Illinois Court of Claims:

         Chicago Police Sergeant Ronald Watts and his team of police officers ran
         what can only be described as a criminal enterprise right out of the movie
         ‘Training Day”.

         Watts and his team regularly shook down drug dealers and other residents
         of the Ida B. Wells housing project. On many occasions when these
         residents refused to pay the extortive demands the Watts crew would
         fabricate drug charges against them.

Illinois Court of Claims Order, Dec. 13, 2018 (Exhibit O). See generally Jamie

Kalven, Code of Silence, THE INTERCEPT, (detailing the corruption of Sgt. Watts

and the Code of Silence which protected his crew).2 To facilitate the false arrests

that were used to uphold their power, Watts and his crew lied under oath for

years and routinely fabricated police reports, such as those cited in PSR. See

PSR, ¶¶ 52, 53.

         Ben Baker had a history of “small time drug dealing,” which would deter

most from challenging the police, but Ben refused to be extorted. Exhibit O, at 3.

Ben reported their actions to the Office of Professional Standards (OPS), the

agency then governing Chicago Police Department accountability. People v.

Glenn, 106 N.E.3d 462, 463 (Ill. App. Ct. 2018). For that, he became a target of

Watts and his corrupt police gang. See Joshua Tepfer Letter (Exhibit B), at 2.

Beginning in 2004, Watts and his officers repeatedly falsely arrested and framed

Ben. Id. That did not silence him. In October 2005, he met with an Assistant


2   https://theintercept.com/series/code-of-silence/

                                                                                      5
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 6 of 16 PageID #:296




State’s Attorney and explained what Watts had done to him and others. See CL

Report of Oct. 17, 2005 Meeting (Exhibit P).

       Watts’s team falsely arrested Ben a final time in December 2005. This

time, they also framed Clarissa. Glenn, 106 N.E.3d at 463. After a trial on one of

the false cases, Ben was wrongfully convicted and sentenced to 18 years in prison.

He cut a deal on the remaining case to shield Clarissa from prison. Id. at 463-64;

Exhibit B, at 2.

       Throughout multiple criminal proceedings, internal investigations, and

post-conviction proceedings Ben consistently asserted that Ronald Watts had set

him up. Watts was finally taken off the street in 2012 when he and his partner

Kallatt Mohammad were prosecuted and convicted by the U.S. Attorney’s Office

for similar offenses. United States v. Ronald Watts, et al., (N D. Ill. 12 CR 87).

       That prosecution paved the way for Ben’s exoneration. Finally vindicated,

the Cook County State’s Attorney dismissed his case and Ben was released from

wrongful incarceration in January of 2016. Glenn, 106 N.E.3d at 464. He and

Clarissa were granted certificates of innocence. Id.; PSR, ¶¶ 52, 53, 60. Ben was

the very first Watts exoneree, and he helped swing open the floodgates. Exhibit

B, at 3. As his attorney (and friend) Joshua Tepfer explained: “there is a direct

and through line from Ben and Clarissa’s willingness to speak truth publically to

the fact that 62 other victims of these officers have received justice.” Id. Ben’s

actions showed tremendous tenacity and courage.

       Ben spent a decade fighting for the rule of law. He persisted through nine

and half years of incarceration, finally winning his freedom. In doing so, Ben’s

fight was pivotal to exposing a criminal pattern of behavior. Yet, Ben’s courage


                                                                                     6
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 7 of 16 PageID #:296




was not without cost. His family paid bitterly for him speaking out. As payback,

Clarissa was also framed and prosecuted. Their family was ripped apart. Marred

by his record and long stint in prison, Ben struggled to find steady work.

       Nevertheless, Ben and Clarissa continue to speak out and help to educate

others about the way the system failed them. Even during pendency of this case,

Ben continued to assist in the investigation of Ronald Watts and his cronies. In

December of 2018, Ben was interviewed by the Civilian Office of Police

Accountability (COPA). Ben and Clarissa have spoken to students and at public

events about their story, in efforts to help educate others about the entrenched

difficulty of uprooting police corruption. They both also “do motivational

speaking to youth in different communities, teaching them the dangers of

criminal lifestyles.” Roger and Javette Baker Letter (Exhibit F).

       Ben’s tremendous strength of character is not anomalous; it is reflected in

his commitment to self-betterment, his strong work ethic, and the unflagging

support for his large family. See generally Exhibits A-L. This is also evident in

the fact that he made the most of his time spent wrongfully incarcerated in the

Illinois Department of Corrections. Ben obtained is GED, completed other

classes and programming, and became a peer educator. PSR, ¶ 81; IDOC Letter,

Feb. 2015 (Exhibit M); IDOC Certificate, Aug. 2013 (Exhibit N).

              3.     Struggles in Reentry

       Ben was exonerated and released in January of 2016. As with many,

reentry was challenging. After almost a decade away, Ben struggled to find

steady work to support his family. Clarissa Baker Letter (Exhibit A), at 1-2;

Exhibit B, at 4; PSR, ¶¶ 9, 84.


                                                                                    7
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 8 of 16 PageID #:296




       Reentry is difficult. As practitioners in the criminal justice system, we

know this first hand. Our district’s James B. Moran Second Chance Reentry

Court recognizes that former prisoners face very real struggles upon release. Ben

Baker was not immune to these challenges. In fact, as Mr. Tepfer’s letter

indicates, there is no safety net for the innocent survivors of wrongful

incarceration. Exhibit B, at 4. Nonetheless, Ben was not idle; he went to job

fairs, filled out many applications, and followed up on any lead. Exhibit B, at 4.

Clarissa was also struggling to work full time. Exhibit A, at 1. Their sons worked

hard to support the family. Exhibit A, at 1-2; PSR, ¶ 9. As Clarissa writes in her

letter, having “children taking the financial responsibility of the household is a

very humbling experience.” Exhibit A, at 1. Ben felt stressed to provide and

contribute to the family’s needs. It is within that context that Ben backslid. Very

intermittently, from March to August 2017, Ben Baker sold small amounts of

heroin to someone he knew. PSR, ¶ 10. In total he sold 34.7 grams. Id.

       He and Clarissa received checks for their wrongful convictions in the

summer of 2017. Letter B, at 4. Finally, in November 2017 he joined the team at

ADE, Inc., a family-owned packaging manufacturer located on the South Side of

Chicago. As is clear from the attached letters from President Jason Lofgren and

Executive Vice President Megan Dunn, Ben is incredibly hard-working and

indispensible. See Jason Lofgren Letters (Apr. 2018 & Jan. 2019) (Exhibit C);

Megan Dunn Letter (Jan. 2019) (Exhibit D). He worked a full schedule every

week, often overtime. Five months later, Ben was arrested on this case. PSR, ¶ 1.




                                                                                     8
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 9 of 16 PageID #:296




              4.     Ben Baker’s Hard Work

       As the letters from Mr. Lofgren and Ms. Dunn make abundantly clear, Ben

is an exceptional employee. See Exhibits C & D. Mr. Lofgren’s first letter was

written in April 2018, immediately after Ben’s arrest in this case, in support of his

pretrial release. Exhibit C, at 1. His second letter was written after Ben had

worked with ADE Inc. for over a year. Exhibit C, at 2. As both letters show, from

the moment he was hired, Ben hit the ground running as a machinist at this small

packaging company. Mr. Lofgren explains that in an emergency situation, Ben

worked alongside him, seventeen days in a row, for mostly twelve-hour shifts,

with good cheer and skill. Exhibit C, at 1. Ben is an asset at work; Mr. Lofgren

explains: “not only is Ben’s work outstanding but his calm, well-mannered and

intelligent disposition positively effects those he works with - making for a better

environment for all.” Id. at 2. Ms. Dunn describes Ben as a model worker, who is

always willing to do whatever is asked of him. Exhibit D.

       Always looking to expand his skills and opportunities, with the Court’s

permission he enrolled in Commercial Driving classes at Olive-Harvey College.

Dkt. 53. After weeks of working all day and going to school at night, Ben made

the decision to leave ADE to focus fulltime on his schooling. He completed his

classes, passed all necessary testing, and obtained his CDL. With the goal to gain

stable employment as long-haul semi-tractor driver in the trucking industry, Ben

got a job offer from System Transport, a national trucking company. Dkt. 70-1,

70-2. He attended training in Cheney, Washington, was supervised over-the-

road, and eventually given his own routes in the Midwest. Dkt. 70-2, 76-2.

However, being away from his family for stretches of time was more difficult that


                                                                                   9
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 10 of 16 PageID #:296




Ben had imagined. He decided to return to work at ADE, Inc. so that he could be

closer to his family. In the near future, he hopes to find a more local driving

route. In the longer-term future, Ben hopes to start a trucking company with

some of his sons and family members. Exhibit A, at 2. Since overcoming early

hiccups in re-entry, Ben has shown that he will work tirelessly to build a better

life for himself and for his family.

              5.      Exceptional Behavior on Pretrial Release

       This drive to succeed is echoed in Ben’s exceptional behavior while on

bond. As the PSR indicates and this Court has observed, Ben Baker has been

fully compliant with all conditions of bond since his initial arrest over eighteen

months ago. PSR, ¶¶ 7, 11. As many of letters from his family indicate, from the

moment he was exonerated and freed, Ben worked hard to stitch the family back

together. This Court permitted him to continue on that pro-social trajectory by

granting him movement to attend numerous family events. For instance, Ben

was given leave to attend the funeral of his uncle John Lee Baker (Dkt. 33), a

Thanksgiving gathering (Dkt. 44), various winter holiday events (Dkt. 47); the

funeral of his aunt Vivian Baker (Dkt. 52); a baby shower and a birthday party

(Dkt. 58); and, a family event in Milwaukee, Wisconsin (Dkt. 66).

       After a demonstrated record of compliance, Ben’s Pretrial Services Officer

recommended that Ben be removed from electronic monitoring. Dkt. 70, at 1.

This Court agreed and over the Government’s objection, entrusted Ben to

curfew—a trust that he has not violated. See Dkt. 73. Since his transition to

curfew, Ben continues to work and see family regularly. He has taken this

process seriously and has been open about his mistakes. See PSR, ¶¶ 9, 74.


                                                                                     10
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 11 of 16 PageID #:296




       In summary, Ben’s courage and tenacity has bettered our system of justice

and will continue to serve him well in his days to come. His resiliency helped him

gain employment after repeated rejections and made him into an eager and hard

worker. His love of family and deep caretaking of others helped reunite a

fractured family. At 47 years old, Ben lost a decade of his life to wrongful

convictions. As is clear from his hard work and compliance on pretrial release,

Ben’s past is not his future. Ben Baker’s history and characteristics reveals that

the instant offense is an aberration, not the norm.

       B.     Nature and Circumstance of Offense

       To be sure, selling heroin—no matter how little—is a serious offense. But,

in our district, relative to most other drug offenses, Ben’s offense is plainly among

the least significant. He sold small amounts of heroin infrequently. Over a six

month time period, Ben earned just a couple thousand dollars and sold less than

40 grams of heroin. PSR, at ¶ 10. (After his arrest he learned that some of the

heroin was actually fentanyl and a fentanyl analogue.)

       Ben has been forthcoming with his family and with the Court about what

led to this case. PSR, ¶ 9. He struggled in reentry, and fell back to the skills he

learned as small-time drug dealer. Most importantly, Ben self-corrected that

course well before his arrest. Criminal prosecution was not needed to deter Ben.

He finally found what we he had been seeking – a lawful job to support his

family. From that moment forward, Ben never looked back. As explained above,

Ben became a model employee, giving his time and energy with kindness and

care. Ben has been honest with his family about his shortcomings. He expends

extraordinary energy encouraging the younger generation of his family to stay on


                                                                                      11
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 12 of 16 PageID #:296




the right path. Thus, the nature and circumstances of the offense must be

analyzed within the context of Ben’s immensely positive life trajectory.

       C.     Deterrence

       For all of the forgoing reasons, a prison sentence is surely not needed to

deter Mr. Baker. Social science and empirical data regarding family support, age,

and swiftness and surety of sanctions, also support that conclusion. Additionally,

research shows that shame and social stigma—both present here—are more

effective than actual punishment in uplifting the principle of general deterrence.

              1.     Family Support

       Familial support is an important predictor of an offender’s success after

incarceration because those relationships substantially reduce his risk of

recidivism. Solangel Maldonado, Recidivism and Parental Engagement, 40

FAMILY L. Q. 191, 196 (2006). See also Mark T. Berg & Beth M. Huebner, Reentry

and the Ties that Bind: An Examination of Social Ties, Employment, and

Recidivism, 28 JUSTICE Q. 382, 384-86, 401-02 (2011). Offenders who maintain

strong family networks, as Ben has mightily done, are less likely to recidivate.

              2.     Age and Recidivism

       Age plays a positive role in recidivism because “[r]ecidivism rates decline

relatively consistently as age increases.”3 In fact, age at the time of a prisoner’s




3U.S. SENTENCING COMM’N, MEASURING RECIDIVISM: THE CRIMINAL HISTORY
COMPUTATION OF THE FEDERAL SENTENCING GUIDELINES 12 (2004) (hereinafter
MEASURING RECIDIVISM).


                                                                                       12
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 13 of 16 PageID #:296




release is the strongest predictor of leading a law-abiding life after release.4 Mr.

Baker is currently 47 years old. The U.S. Sentencing Commission reports that

older offenders between the ages of 41 to 50 years of age recidivate at only a

12.7% rate— significantly less than younger offenders.5 While Ben was in his

forties at the time of the occurrence here, his trajectory after gaining employment

shows that maturity took hold and he discontinued his wrongful decisions. This

self-correction as well as empirical data on age and recidivism show that it is

profoundly unlikely the system will ever see Mr. Baker again.

               3.     Swiftness and Surety, Not Severity

         Moreover, decades of empirical research into evidence-based correctional

practice reveal a uniformly accepted principle: swiftness and surety of sanctions

have a greater deterrent effect than severity of punishment.6 “The research

evidence is unequivocal that incarceration does not reduce offender recidivism.”7

In the instant case, Ben veered from the right path for a short period of time

before self-correcting. His involvement was neither extensive nor lengthy. But,


4See Kyung Yon Jhi & Hee-Jong Joo, Predictors of recidivism across major age
groups of parolees in Texas, 6 JUST. POL’Y J. 1 (2009), at 7-9 (reviewing
recidivism studies and discussing age and recidivism).
5   See MEASURING RECIDIVISM, at 28.
6E.g. FAYE S. TAXMAN, ERIC S. SHEPARDSON & JAMES M. BYRNE, TOOLS OF THE
TRADE: A GUIDE TO INCORPORATING SCIENCE INTO PRACTICE 62-63 (2004).

7ROGER WARREN, NAT’L CTR. FOR STATE COURTS, EVIDENCE‐BASED PRACTICE TO
REDUCE RECIDIVISM: IMPLICATIONS FOR STATE JUDICIARIES 14 (2007),
http://nicic.gov/library/files/ 023358.pdf. See also Raymond Pasternoster, How
Much Do We Really Know About Criminal Deterrence, 100 J. CRIM. L. &
CRIMINOLOGY 765, 817-18 (2010) (discussing and reviewing studies on
deterrence); Francis T. Cullen, Cheryl Lero Johnson & Daniel S. Nagin, Prisons
Do Not Reduce Recidivism: The High Cost of Ignoring Science, 91 THE PRISON J.
48S, 50S-51S (2011).

                                                                                   13
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 14 of 16 PageID #:296




nevertheless he stands before the Court for that conduct, clearly demonstrating

that wrongful conduct will yield profound consequences. The surety of sanctions

is pronounced in this case.

              4.     General Deterrence

       As for general deterrence, it “occurs when the decision maker

contemplates the punishment experiences of others.”8 Consequently, general

deterrence “does not concern a ‘connection’ between behavior and consequences,

but whether potential consequences already recognized by the decision maker

seem sufficiently ‘costly’ to deter behavior.” Id. Research shows that the

“conforming influence” of extralegal consequences attendant indictment and

prosecution—shame, fear of peer disapproval, embarrassment, and social

stigma—to be far more effective than actual punishment in fostering general

deterrence. Id. at 869. This is especially so for people like Ben Baker, who is an

engaged member of a larger community and whose arrest was publically

broadcast. See, e.g., Exhibit Q, at 22-24 (NEW YORKER); Jason Meisner, Two

men framed by corrupt police sergeant Ronald Watts heroin face new charges

of dealing heroin, CHICAGO TRIBUNE, Apr. 11, 2018. The mere threat of carceral

sanctions sufficiently deters most.

       In summary, the severe penalty of incarceration is not necessary to achieve

the goals of deterrence in Ben Baker’s matter.




8Daniel S. Nagin & Greg Pogarsy, Integrating Celerity, Impulsivity, an
Extralegal Sanction Threats into a Model of General Deterrence, 39(4)
CRIMINOLOGY, 865, 867 (2001).

                                                                                  14
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 15 of 16 PageID #:296




       D.     Incapacitation

       Moreover, there is no specific need to incapacitate Mr. Baker. His perfect

conduct during pretrial release further demonstrates that the public need not be

protected from him.

       E.     Just Punishment

       An incarceration sentence would not serve the interests of justice here.

Ben carries a carceral deficit of nearly ten years—time unlawfully taken from him

that he did not owe. His wrongful choices have been the subject of local news

articles, and he has been publically shamed. Ultimately, Ben’s failure to live up to

the high expectations he sets for his own family will prove the greatest source of

punishment. Ben is unquestionably on the right course, and re-imprisonment

would profoundly set back that growth and development. He has been punished

and he has been deterred.

       F.     Rehabilitation

       And, the Seventh Circuit recognizes that probation “can be a sufficiently

serious sentence.” United States v. Warner, 792 F.3d 847, 860 (7th Cir. 2015).

While a “credible threat of imprisonment” is important, it is not necessary in

every case. Id. at 861. Section “3553(a) does not command courts to send the

strongest message possible; it commands them to impose a sentence that is

“sufficient, but not greater than necessary” in the circumstances of each case.

Id. (citing 18 U.S.C. § 3553(a) with emphasis).

       In our system, we incarcerate only when necessary. Weighing Ben’s

temporary bad choices against the paramount good he has done and continues to

do in the world, his rehabilitative value far outpaces any systemic value in


                                                                                   15
Case: 1:18-cr-00216 Document #: 81 Filed: 10/18/19 Page 16 of 16 PageID #:296




incarceration. Ben is already on a healthy, pro-social, stable, and productive

path. Prison would traumatically sever exactly the progress we want to

encourage.

         V.    CONCLUSION

         Ben’s work for the rule of law, decade of wrongful imprisonment,

commitment to family and hard work, and exemplary performance on pretrial

release countervail his conduct in this case by significant measure. In Mr. Baker’s

unusual case, an incarceration sentence would in fact be greater than necessary

to accomplish the goals of sentencing.

         Wherefore, for all the reasons set forth herein, Ben Baker respectfully

requests that this Court confer a sentence of probation.



Dated:         October 18, 2019            Respectfully submitted,


                                           s/ Molly Armour
                                           MOLLY ARMOUR
                                           Attorney for Ben Baker

                                           Molly Armour
                                           Law Office of Molly Armour
                                           4050 N. Lincoln Avenue
                                           Chicago, IL 60618
                                           (773) 746-4849
                                           armourdefender@gmail.com




                                                                                   16
